943 F.2d 57
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Peter J. McMAHON, Jr., Plaintiff-Appellant,v.Frank THURMAN, Sheriff, Tulsa County, Defendant-Appellee.
No. 91-5044.
United States Court of Appeals, Tenth Circuit.
Sept. 6, 1991.

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
BRORBY, Circuit Judge.


1
After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Mr. McMahon appeals pro se the denial of his pro se motion to enforce a judgment.


3
The underlying action was filed, pro se, by an inmate of the Tulsa County, Oklahoma jail in 1979.   The district court found certain deficiencies existed in the jail and ordered various corrections.   In 1987, Defendant alleged full compliance.   The district court held an evidentiary hearing and determined the jail complied with constitutional standards and dismissed the action.


4
Nearly three years later, in 1990, Mr. McMahon filed his pro se motion to enforce the earlier judgment.   The district court, after determining that Mr. McMahon was a member of the plaintiff class, determined jurisdiction was lacking.   The district court concluded that the 1987 judgment finding compliance and ordering a dismissal was a closure of the issues and dismissed Mr. McMahon's petition.


5
Mr. McMahon appeals this decision pro se arguing that "the jail operations have begun to slip back somewhat into its shadowy past" and urges that the district court erred "under its inherent powers of equity" by not reopening the case.


6
We grant Mr. McMahon's request to proceed in forma pauperis.


7
Mr. McMahon misperceives the law.   The original action was dismissed in 1987 and no appeal was taken.   The district court retained no supervisory powers nor jurisdiction over the issues decided.


8
We note that Appellee, Frank Thurman, is no longer Sheriff and, therefore, no longer a party.   Furthermore, Appellant may be barred from proceeding as he unsuccessfully maintained a similar suit in state court and apparently is no longer an inmate.   However, the basis of the district court's decision was its lack of jurisdiction rather than these issues.   Therefore, we merely note the existence of these issues without deciding the merits.


9
The judgment of the district court is AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3